DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 is dependent on higher number claim.  See 37 CFR 1.121, (c)(1) Claim listing.  All of the claims presented in a claim listing shall be presented in ascending numerical order.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by USPUB 2016/0234571 to Takeuchi et al.
 	Takeuchi shows the following.
 	Claim 1. (currently amended) An optical fiber distribution system comprising: a housing 100 (fig. 1A); and a plurality of extension portions 306s (fig. 4F) contained within the housing, wherein each extension portion includes a first end hingedly coupled to the housing and a second end configured to support a respective adapter for receiving a respective cable, wherein each extension portion is mounted to the housing by the support structure 331 (fig. 4F) and extends away from the inner surface of the housing (fig. 4H and 4K) wherein the plurality of extension portions includes at least two parallel rows of extension portions extending in a first direction, and wherein each extension portion is configured to be individually adjusted to move its respective adapter along the first direction by rotating the extension portion along its respective hinged connection.  
 	Claim 2. (currently amended) The optical fiber distribution system of claim 10, wherein the support structure 331 comprises a plurality of support bars 372, 373, 376, 374 (see fig. 4K) mounted to the inner surface of the housing in a stacked arrangement, wherein each extension portion is hingedly coupled to one of the plurality of support bars.  
 	Claim 4. (new) The optical fiber distribution system of claim 1, wherein the first direction is lateral (see fig. 4F), and wherein the first row of extension portions is positioned above or below the second row of extension portions (see fig. 4H).  
 	Claim 5. (new) The optical fiber distribution system of claim 1, wherein the first direction is vertical (see fig. 4H), and wherein the first row of extension portions is positioned to a left or right side of the second row of extension portions.  
 	Claim 6. (new) The optical fiber distribution system of claim 1, wherein each extension portion has a center position that extends orthogonally from a plane of the parallel rows of extension portions, and wherein each extension portion is configured to be individually adjusted to either side of the center position.  See fig. 3A-3B.
 	Claim 7. (new) The optical fiber distribution system of claim 6, wherein a first row of extension members includes a first extension member, a second extension member and a third extension member positioned between the first and second extension members, and wherein an accessibility of the third extension member is increased by adjustment of each of the first and second extension members toward opposing sides of the first direction.  See fig. 4F.
 	Claim 8. (new) The optical fiber distribution system of claim 6, wherein a first row of extension members includes adjacent first and second extension members and a second row of extension members includes a third extension member, and wherein an accessibility of the third extension member is increased by adjustment of each of the first and second extension members toward opposing sides of the first direction.  See fig. 4F.
 	Claim 9. (new) The optical fiber distribution system of claim 8, further comprising a third row of extension member including adjacent fourth and fifth extension members, wherein the second row of extension members is positioned between the first and third rows of extension members, and wherein an accessibility of the third extension member is increased by adjustment of each of the first and fourth extension members to one side of the first direction and adjustment of the second and fifth extension members to an opposite side of the first direction.  See fig. 4F.
 	Claim 10. (new) The optical fiber distribution system of claim 1, further comprising a support structure 331 formed on an inner surface of the housing, wherein each extension portion is mounted to the housing by the support structure and extends away from the inner surface of the housing.  See fig. 4H.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al.
 	Takeuchi discloses every aspect of claimed invention except for the support structure mounted to an inner surface of a back wall of the cabinet unit.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the support structure mounted to an inner surface of a back wall of the cabinet unit, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claim 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi et al in view of USPAT 5,886,300 to Strickier et al.
 	Takeuchi discloses every aspect of claimed invention except for at least one hanging element configured to engage a strand to suspend the housing from the strand.  Strickier shows a general teaching of utilizing at least one hanging element 18 configured to engage a strand 16 to suspend the housing from the strand (see fig. 1-2).    It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the Takeuchi’s device to include at least one hanging element as shown in Strickier for the purpose of utilizing the device in an aerial enclosure for telecommunications cable.  It is clear this would improve the device.
 	Re claim 13, Fig. 3 of Strickier shows a door coupled to the housing and having a closed condition in which an inside of the housing is substantially unexposed, and an open condition in which the inside of the housing is exposed.  
 	Re claim 14, Strickier shows a sealing member (grommet) configured to create a seal between the door and the housing by interfacing with a surface of the door and a surface of the housing when the door is in the closed condition.  See abstract. 
 	Re claim 15, Strickier shows the housing is tubular with a transverse cross-section that is generally oval-shaped or generally circular. See fig. 1-2.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or suggest an optical fiber distribution system cabinet comprising all the specific elements with the specific combination including each of the support bars including a plurality of apertures at fixed intervals, and wherein each aperture is configured to receive a corresponding extension portion as set forth in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	   Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ellen Kim whose telephone number is (571)272-2349.  The examiner can normally be reached on Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas A. Hollweg can be reached on 571.270.1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELLEN E KIM/Primary Examiner, Art Unit 2883